


110 HR 7010 IH: Health Insurance Stability Act of

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7010
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Ms. Bean (for
			 herself, Ms. Shea-Porter,
			 Mr. Israel,
			 Mrs. Boyda of Kansas,
			 Mr. Weiner,
			 Mr. Ryan of Ohio,
			 Mr. Rodriguez, and
			 Mr. Carson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable, advanceable tax credit for health insurance costs of individuals
		  with COBRA continuation coverage by reason of termination of
		  employment.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Stability Act of
			 2008.
		2.Refundable tax credit
			 for health insurance costs of individuals with COBRA continuation coverage by
			 reason of termination of employment
			(a)In
			 generalSubpart C of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to refundable credits) is amended by inserting
			 after section 36 the following new section:
				
					36A.Health
				insurance costs of individuals with COBRA continuation coverage by reason of
				termination of employment
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle the aggregate amount paid by
				the taxpayer for coverage of the taxpayer and the taxpayer’s qualifying family
				members under qualified COBRA continuation coverage for eligible coverage
				months beginning in the taxable year.
						(b)Limitations
							(1)In
				generalThe amount allowable
				as a credit under subsection (a) for the taxable year shall not exceed the sum
				of the monthly limitations for months during such taxable year that the
				taxpayer is an eligible individual.
							(2)Monthly
				limitationThe monthly
				limitation for any month is the credit percentage of 1/12
				of $1,000 ($2,000 in the case of a joint return).
							(3)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2009, each dollar amount
				contained in paragraph (2) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2008 for calendar year 1992 in
				subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $50.(c)Eligible
				coverage monthFor purposes of this section—
							(1)In
				generalThe term eligible coverage month means, with
				respect to any individual, any month if, as of the first day of such month, the
				individual—
								(A)is covered by
				qualified health insurance,
								(B)does not have
				disqualifying coverage, and
								(C)is not imprisoned
				under Federal, State, or local authority.
								(2)12 month of
				coverage during any 14 month periodA month shall not be treated
				as an eligible coverage month with respect to an individual if, during the
				24-month period ending with the last day of such month, the individual was an
				eligible individual for 12 months in such period.
							(d)Qualifying
				family memberFor purposes of this section, the term
				qualifying family member means—
							(1)in the case of a
				joint return, the taxpayer’s spouse, and
							(2)any dependent of
				the taxpayer.
							(e)Qualified COBRA
				continuation coverage
							(1)In
				generalFor purposes of this section, the term qualified
				COBRA continuation coverage means any insurance which is continuation
				coverage under paragraph (2) of section 4980B(f) by reason of the qualifying
				event specified in paragraph (3)(B) of such section (relating to termination or
				reduction of hours of employment).
							(2)ExceptionSuch
				term does not include—
								(A)a flexible spending or similar arrangement,
				and
								(B)insurance
				substantially all of the coverage of which is of excepted benefits described in
				section 9832(c).
								(f)Disqualifying
				coverageFor purposes of this section, an individual has
				disqualifying coverage for any month if, as of the first day of such
				month—
							(1)Employer-provided
				coverageSuch individual is
				covered under any insurance which constitutes medical care under any health
				plan maintained by any employer (or former employer) of the taxpayer or the
				taxpayer’s spouse if any portion of the cost of such coverage (as so
				determined) is paid or incurred by an employer (or former employer) of the
				taxpayer or the taxpayer's spouse other than—
								(A)coverage described
				in subsection (e)(1), and
								(B)insurance
				substantially all of the coverage of which is of excepted benefits described in
				section 9832(c)).
								(2)Certain
				State-based and group coverageSuch individual has coverage described in
				any of subparagraphs (B) through (J) of section 35(e)(1).
							(3)Coverage under
				medicare, medicaid, or schipSuch individual—
								(A)is entitled to
				benefits under part A of title XVIII of the Social Security Act or is enrolled
				under part B of such title, or
								(B)is enrolled in the
				program under title XIX or XXI of such Act (other than under section 1928 of
				such Act).
								(4)Certain other
				coverageSuch individual—
								(A)is enrolled in a
				health benefits plan under chapter 89 of title 5, United States Code, or
								(B)is entitled to
				receive benefits under chapter 55 of title 10, United States Code.
								(g)Special
				rules
							(1)Coordination with
				advance payments of credit; recapture of excess advance
				paymentsWith respect to any taxable year—
								(A)the amount which
				would (but for this subsection) be allowed as a credit to the taxpayer under
				subsection (a) shall be reduced (but not below zero) by the aggregate amount
				paid on behalf of such taxpayer under section 7529 for months beginning in such
				taxable year, and
								(B)the tax imposed by
				section 1 for such taxable year shall be increased by the excess (if any)
				of—
									(i)the aggregate amount paid on behalf of such
				taxpayer under section 7529 for months beginning in such taxable year,
				over
									(ii)the amount which would (but for this
				subsection) be allowed as a credit to the taxpayer under subsection (a).
									(2)Coordination
				with other deductionsAmounts taken into account under subsection
				(a) shall not be taken into account in determining—
								(A)any deduction
				allowed under section 162(l), 213, or 224, or
								(B)any credit allowed
				under section 35.
								(3)Medical and
				health savings accountsAmounts distributed from an Archer MSA
				(as defined in section 220(d)) or from a health savings account (as defined in
				section 223(d)) shall not be taken into account under subsection (a).
							(4)Denial of credit
				to dependents and nonpermanent resident alien individualsNo
				credit shall be allowed under this section to any individual who is—
								(A)not a citizen or lawful permanent resident
				of the United States for the calendar year in which the taxable year begins,
				or
								(B)a dependent with
				respect to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year begins.
								(5)Married
				individualsIn the case of an
				individual who is married (within the meaning of section 7703), this section
				shall apply only if a joint return is filed for the taxable year under section
				6013.
							(6)Insurance which
				covers other individualsFor purposes of this section, rules
				similar to the rules of section 213(d)(6) shall apply with respect to any
				contract for qualified health insurance under which amounts are payable for
				coverage of an individual other than the taxpayer and qualifying family
				members.
							(7)Treatment of
				paymentsFor purposes of this section—
								(A)Payments by
				secretaryPayments made by
				the Secretary on behalf of any individual under section 7529 (relating to
				advance payment of credit for health insurance costs of individuals with COBRA
				continuation coverage by reason of termination of employment) shall be treated
				as having been made by the taxpayer on the first day of the month for which
				such payment was made.
								(B)Payments by
				taxpayerPayments made by the taxpayer for eligible coverage
				months shall be treated as having been made by the taxpayer on the first day of
				the month for which such payment was made.
								(8)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this section, section 6050W, and section
				7529.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36A, after 36,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36 the following new item:
					
						
							Sec. 36A. Health insurance costs of individuals with COBRA
				continuation coverage by reason of termination of
				employment.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Advance payment of
			 credit for health insurance costs of individuals with COBRA continuation
			 coverage by reason of termination of employment
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the
			 following:
				
					7529.Advance payment
				of credit for health insurance costs of individuals with COBRA continuation
				coverage by reason of termination of employmentNot later than January 1, 2009, the
				Secretary shall establish a program for making payments to providers of
				qualified health insurance (as defined in section 36A(e)) on behalf of
				taxpayers eligible for the credit under section
				36A.
					.
			(b)Information
			 reporting
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by adding at the end the following new section:
					
						6050W.Returns
				relating to credit for health insurance costs of individuals with COBRA
				continuation coverage by reason of termination of employment
							(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7529 (relating to advance payment of credit for health insurance costs of
				individuals with COBRA continuation coverage by reason of termination of
				employment) with respect to any individual shall, at such time as the Secretary
				may prescribe, make the return described in subsection (b) with respect to each
				such individual.
							(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form as
				the Secretary may prescribe, and
								(2)contains—
									(A)the name, address,
				and TIN of each individual referred to in subsection (a),
									(B)the number of months such person provided
				COBRA continuation coverage by reason of termination of employment,
									(C)the number of months for which amounts were
				received with respect to such individual under section 7529 (relating to
				advance payment of credit for health insurance costs of individuals with COBRA
				continuation coverage by reason of termination of employment),
									(D)the amount
				entitled to be received for each such month, and
									(E)such other
				information as the Secretary may prescribe.
									(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
								(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
								(2)the information
				required to be shown on the return with respect to such individual.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be
				made..
				(2)Assessable
			 penalties
					(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking or at the end of clause (xxi), by striking
			 and at the end of clause (xxii) and inserting or,
			 and by inserting after clause (xxii) the following new clause:
						
							(xxiii)section 6050W (relating to returns relating
				to credit for health insurance costs of individuals with COBRA continuation
				coverage by reason of termination of employment),
				and
							.
					(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking the period at the end of
			 subparagraph (CC) and inserting a comma, by striking the period at the end of
			 subparagraph (DD) and inserting , or, and by adding after
			 subparagraph (DD) the following new subparagraph:
						
							(EE)section 6050W (relating to returns relating
				to credit for health insurance costs of individuals with COBRA continuation
				coverage by reason of termination of
				employment).
							.
					(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 7529. Advance payment of credit for health insurance costs
				of individuals with COBRA continuation coverage by reason of termination of
				employment.
						
						.
				(2)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
					
						
							Sec. 6050W. Returns relating to credit for health insurance
				costs of individuals with COBRA continuation coverage by reason of termination
				of
				employment.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
